Citation Nr: 1524779	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-34 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), claimed as due to exposure to gases in service (including mustard gas).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to March 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Philadelphia, Pennsylvania Department of Veteran Affairs (VA) Regional Office (RO).  Jurisdiction of the case was subsequently transferred to the Muskogee, Oklahoma VARO for further development of the Veteran's allegations regarding mustard gas exposure.  

The Veteran's arguments, while limited in his notice of disagreement (NOD) to the claim of service connection for OSA, appear to raise a claim of service connection for other respiratory disability.  It appears that the Agency of Original Jurisdiction (AOJ) is currently developing such claim (a respiratory disease examination of the Veteran has been ordered).  Such claim has not yet been adjudicated by the AOJ, and the Board does not have jurisdiction over it. It is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

Upon review of the record, the Board finds that further development is needed for proper merits adjudication of this claim.

The Veteran states, and documents in the record confirm, that his OSA was first diagnosed in 2001.  The clinical records of the evaluations that led to the initial diagnosis of OSA are not associated with the record.  Such records are likely to contain information pertinent (and perhaps critical) to the claim at hand, and must be secured.  

The Veteran's primary theory of entitlement to the benefit sought is that his OSA is related to his exposure to an unknown gas or gases (perhaps including mustard gas during chemical warfare and nuclear-biological-chemical (NBC) training at Camp Geiger, North Carolina (that may have been mustard gas).  He relates that the training involving being in an enclosed chamber where a gaseous substance was released and caused him to choke, cough, and vomit.  He has submitted a private sleep physician's statement that includes an opinion expressing a suspicion that exposure to mustard gas likely caused or aggravated his OSA.  Significantly, the current record does not include any documentation that that the Veteran was exposed to mustard gas (or any other toxic gas substance) in service (including in the course of training).  He has indicated himself that he is uncertain of the nature of the toxic gas to which he was exposed.  Therefore, as a preliminary matter development to confirm the alleged exposure to a toxic gas (and the nature of any such gas) is necessary.  .

The Board's review of the record also found that the Veteran has not been afforded an examination in conjunction with the instant claim.  The record shows he has a diagnosis of OSA, and it is alleged that in the addition to exposure to toxic gas(es) in service his OSA may be related to various respiratory problems noted in his service treatment records (STRs) (bronchitis, pharyngitis, upper respiratory infections, rhinitis, and a notation of "TBC" exposure on September 1966 chest 
X-ray), as well as to facial trauma sustained in service.  He also alleges (with support in a lay statement by his niece) that he began snoring in service and has snored ever since (and that the snoring was a manifestation of OSA, supporting that it had its onset in service.  Accordingly, an examination to secure a medical advisory opinion regarding the etiology of the OSA is necessary.   See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the provider of his initial diagnosis of OSA in 2001 and of all evaluations, consultations, referrals leading up to such diagnosis, and to provide authorizations for VA to secure complete records from all private providers identified.  The AOJ should secure complete copies of all pertinent records identified (and in particular the report of the evaluation when OSA was first diagnosed).   If a provider does not respond to VA's request, or submits incomplete records, the Veteran should be so advised, and further advised that ultimately it is his responsibility to ensure that private records are received. 

2. The AOJ should arrange for exhaustive development to verify the Veteran's allegations of exposure to hazardous gases during military service training, and specifically regarding his reports of such exposure during chemical warfare or nuclear-biological-chemical (NBC) training at Camp Geiger, North Carolina (and if confirmed, the nature of the gases to which he was exposed).  The development should include (as indicated) a search of his service personnel and training units' records and training protocols for the training he received.  The AOJ should pursue this development to its logical conclusion (until the information is compiled or certified to be unavailable).  Thereafter the AOJ should make a formal finding for the record as to whether or not the Veteran was indeed exposed to toxic gases in service (and if so the nature of the gas(es) in questions (and specifically whether the exposure(s) included to mustard gas, as alleged).

3. Then, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his OSA.  The examiner should be advised of the AOJ's findings regarding the Veteran's exposure to gas(es) in service, and should review the entire record in conjunction with the examination.  Based on examination and interview of the Veteran and a review of the record (and specifically noting the AOJ's findings regarding the Veteran's exposure(s) to gas in service, the examiner should provide an opinion that responds to the following:

(a) What is the likely etiology for the Veteran's OSA?  Specifically, is it at least as likely as not (a 50 percent or better probability) that it is related to an exposure to a toxic gas in service (if any, as established by the AOJ's formal findings in the matter?

(b) If not, is it at least as likely as not (a 50 percent or better probability) that the OSA is related to various respiratory complaints noted in service (rhinitis, bronchitis, pharyngitis, pneumonia), a September 1966 X-ray report notation of "TBC" exposure, or a facial injury in service (in July 1967, identified as  suspected "blowout" fracture of the left orbit into the left antrum)?

(c) Is the Veteran's report of onset of snoring evidence that his OSA had its onset in service?  Is snoring diagnostic of (or does it suggest the presence of) OSA?

(d) If the responses to the questions posed above are all negative, and the OSA is determined to be unrelated to service, please identify the etiology for the OSA shown by the record to be more likely, citing to the factual evidence and any medical literature that supports the conclusion.  

All opinions must include rationale.
4. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

